Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on March 17, 2021, the following has occurred: claim(s) 1, 4-5, 8-9, 12-13, 16, and 20 have been amended, claim(s) 21-22 have been added, and claim(s) 2, 10, and 17 have been deleted. Now, claim(s) 1, 3-9, 11-16, 18, and 20-22 are pending.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 and its dependent claims 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16's dependence on the method of claim 9 is an issue as infringement on claim 16 by possession of the computer-readable medium without carrying out the steps of claim 9 can occur.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system, comprising: a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and that is configured to execute the plurality of instructions to: electronically receive from a communication network a medical image and associated information; and transmit at least one of an error and a deviation between the medical image and associated information and a stored medical guideline, wherein the at least one of the error and the deviation includes at least one of an error and a deviation between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline.  
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user that constitute Mental Processes, but for the recitation of generic computer components. For example, but for the recitation of "processor circuitry that couples to the memory and that is configured to execute the plurality of instructions to", the receive and transmit steps could be accomplished by a user delivering information to another user. Claim 22 further define user interaction with the information that 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “processor circuitry” and “memory” (interpreted as generic computer components) that implements the identified abstract idea. The written description discloses that the recited computer components encompass generic components including "The above may be implemented by way of computer readable instructions, encoded or embedded on computer readable storage medium, which, when executed by a computer processor(s), cause the processor(s) to carry out the described acts." (Seep. 11, 11. 26- 28). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional elements of electronically receive from a communication network a medical image and associated information; and transmit at least one of an error and a deviation between the medical image and associated information and a stored medical guideline, wherein the at least one of the error and the deviation includes at least one of an error and a deviation between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline that is recited at a high level of generality (i.e., as a general means of transmitting data) and amounts to mere data gathering and transmitting, which is a form of extra-solution activity. Accordingly, these 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11-13, 15-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorff et al. (U.S. Patent Pre-Grant Publication No. 2013/0297331) in view of Ninomiya (U.S. Patent Pre-Grant Publication No. 2017/0148157).
As per independent claim 1, Zuehlsdorff discloses a system, comprising: at least one analytics network analyzer configured to electronically capture and read, from a communication network, a medical image and associated information, wherein the network analyzer is further configured to electronically communicate the medical image and associated information to the at (See Paragraphs [0017]-[0018] and [0029]: A process is described for a processor to  automatically acquire imaging protocols by a network connection and image data and image associated information can be acquired by the network connections over a network, which the               Examiner is interpreting to encompass the claimed portion.); wherein the at least one analytics processor is configured to: compare the medical image and associated information with a stored medical guideline (See Paragraphs [0017]-[0018]: A process is described to utilize a compliance processor that receives images and associated information and verifies if the protocol is in compliance or if there are missing steps or incorrect steps, which the Examiner is interpreting to encompass the claimed portion.), and identify at least one of an error and a deviation from the medical guideline based on the comparison (See Paragraphs [0017]-[0018]: A process is described to utilize a compliance processor that receives images with associated information and verifies if the protocol is in compliance or if there are missing steps or incorrect steps, which the Examiner is interpreting to encompass the claimed portion.).
While Zuehlsdorff teaches a system as described above, Zuehlsdorff may not explicitly teach wherein the comparison includes a comparison between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline.
Ninomiya teaches a system wherein the comparison includes a comparison between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline (See Paragraphs [0048]-[0051]: A process is described for comparing a reconstructed image with a reference image that can calculate a change in the calculated portion, which the Examiner is interpreting to encompass the claimed portion as the reference image is in a medical environment so the image would be of a human 
As per claim 3, Zuehlsdorff/Ninomiya discloses the system of claim 1 as described above. Zuehlsdorff further teaches further comprising at least one dashboard processor configured to display at least one of the identified error and the deviation from the medical guideline on a display device (See Paragraphs [0025]-[0026]: A user interface is utilized to display images enabling user interaction with a processor and the display can show if the imaging protocol is in compliance and identifies the missing step or the incorrect step, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 4, Zuehlsdorff/Ninomiya discloses the system of claim 1 as described above. Zuehlsdorff further teaches wherein the medical image and associated information comprises a DICOM formatted image and associated DICOM data (See Paragraph [0021]: The images studies are stored as DICOM compatible images, which the Examiner is interpreting the image study to encompass a medical image and associated information as DICOM formatted image and associated DICOM data.).
As per claim 5, Zuehlsdorff/Ninomiya discloses the system of claim 1 as described above. Zuehlsdorff further teaches wherein the stored medical guideline is selected from a plurality of stored medical guidelines based on the comparison between the medical image and 
As per claim 7, Zuehlsdorff/Ninomiya discloses the system of claim 1 as described above. Zuehlsdorff further teaches wherein the medical guideline comprises one or more scan parameters for a medical imaging device (See Paragraph [0013]: Various scan guidelines are described for use as appropriateness criteria, for example Cardiovascular Magnetic Resonance (SCMR) guidelines, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 8, Zuehlsdorff/Ninomiya discloses the system of claim 1 as described above. Zuehlsdorff further teaches wherein the medical image and associated information comprise a previously transmitted medical image and associated information stored in an image storage subsystem analyzed retrospectively (See Paragraphs [0023]-[0025]: The central data repository sorts a comprehensive set of imaging protocols and the compliance processor stores information associating the image protocol with patient specific characteristics, which the Examiner is interpreting to encompass the claimed portion because the information is utilized to identify correct imaging protocols for the current image based on previous used imaging protocols.).
As per independent claim 9, Zuehlsdorff discloses a method, comprising: electronically capturing and reading, from a communication network, a medical image and associated information, wherein the medical image and associated information are being transmitted over the communication network (See Paragraphs [0017]-[0018] and [0029]: A process is described for a processor to automatically acquire imaging protocols by a network connection and image data and image associated information can be acquired by the network connections over a (See Paragraphs [0017]-[0018]: A process is described to utilize a compliance processor that receives images and associated information and verifies if the protocol is in compliance or if there are missing steps or incorrect steps, which the Examiner is interpreting to encompass the claimed portion.); and identifying at least one of an error and a deviation from the medical guideline based on the comparison (See Paragraphs [0017]-[0018]: A process is described to utilize a compliance processor that receives images with associated information and verifies if the protocol is in compliance or if there are missing steps or incorrect steps, which the Examiner is interpreting to encompass the claimed portion.). 
While Zuehlsdorff teaches a method as described above, Zuehlsdorff may not explicitly teach wherein the comparison includes a comparison between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline.
Ninomiya teaches a method wherein the comparison includes a comparison between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline (See Paragraphs [0048]-[0051]: A process is described for comparing a reconstructed image with a reference image that can calculate a change in the calculated portion, which the Examiner is interpreting to encompass the claimed portion as the reference image is in a medical environment so the image would be of a human anatomy.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zuehlsdorff to include the comparison includes a comparison between a reconstructed image of patient anatomy, and a reference image 
As per claim 11, Zuehlsdorff/Ninomiya discloses the method of claim 9 as described above. Zuehlsdorff further teaches further comprising: displaying at least one of the identified error and the deviation from the medical guideline on a display device (See Paragraphs [0025]-[0026]: A user interface is utilized to display images enabling user interaction with a processor and the display can show if the imaging protocol is in compliance and identifies the missing step or the incorrect step, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 12, Zuehlsdorff/Ninomiya discloses the method of claim 9 as described above. Zuehlsdorff further teaches wherein the medical image and associated information comprises a DICOM formatted image and associated DICOM data (See Paragraph [0021]: The images studies are stored as DICOM compatible images, which the Examiner is interpreting the image study to encompass a medical image and associated information as DICOM formatted image and associated DICOM data.).
As per claim 13, Zuehlsdorff/Ninomiya discloses the method of claim 9 as described above. Zuehlsdorff further teaches further comprising selecting the stored medical guideline from a plurality of stored medical guidelines based on the comparison of the medical image and associated information and identifying information of the medical guideline (See Paragraph [0023]: The central data repository stores a comprehensive set of imaging protocols for each medical imaging examination indication and scanner type.).
As per claim 15, Zuehlsdorff/Ninomiya discloses the method of claims 9 and 11 as described above. Zuehlsdorff further teaches wherein the medical guideline comprises one or more scan parameters for a medical imaging device (See Paragraph [0013]: Various scan guidelines are described for use as appropriateness criteria, for example Cardiovascular Magnetic Resonance (SCMR) guidelines, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 16, Zuehlsdorff discloses a non-transitory computer-readable medium having at least one executable instructions stored thereon, which, when executed by at least one processor, cause the at least one processor to perform the method of claim 9 (See Rejection of independent claim 9).
As per claim 18, Zuehlsdorff/Ninomiya discloses the computer-readable medium of claim 16 as described above. Zuehlsdorff further teaches further comprising, displaying at least one of the identified error and the deviation from the medical guideline on a display device (See Paragraphs [0025]-[0026]: A user interface is utilized to display images enabling user interaction with a processor and the display can show if the imaging protocol is in compliance and identifies the missing step or the incorrect step, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 20, Zuehlsdorff/Ninomiya discloses the computer-readable medium of claim 16 as described above. Zuehlsdorff further teaches selecting the stored medical guideline from a plurality of stored medical guidelines based on the comparison between the medical image and  associated information and identifying information of the stored medical guideline (See Paragraph [0023]: The central data repository stores a comprehensive set of imaging protocols for each medical imaging examination indication and scanner type.).
As per independent claim 21, Zuehlsdorff discloses a system, comprising: a memory that stores a plurality of instructions; and processor circuitry that couples to the memory and that is configured to execute the plurality of instructions to: electronically receive from a communication network a medical image and associated information (See Paragraphs [0017]-[0018]: A process is described to utilize a compliance processor that receives images and associated information, which the Examiner is interpreting to encompass the claimed portion.); and transmit at least one of an error and a deviation between the medical image and associated information and a stored medical guideline (See Paragraphs [0017]-[0018] and [0029]: A process is described to utilize a compliance processor that receives images with associated information and verifies if the protocol is in compliance or if there are missing steps or incorrect steps and automatically acquire imaging protocols by a network connection and image data and image associated information can be acquired by the network connections over a network, which the Examiner is interpreting to encompass the claimed portion.).
While Zuehlsdorff teaches a system as described above, Zuehlsdorff may not explicitly teach wherein the at least one of the error and the deviation includes at least one of an error and a deviation between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline.
Ninomiya teaches a system wherein the at least one of the error and the deviation includes at least one of an error and a deviation between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline (See Paragraphs [0048]-[0051]: A process is described for comparing a reconstructed image with a reference image that can calculate a change in the calculated portion, which the Examiner is interpreting to encompass the claimed portion as the reference image is in 
As per claim 22, Zuehlsdorff/Ninomiya discloses the system of claim 21 as described above. Zuehlsdorff further teaches wherein the processor circuitry further executes the plurality of instructions to: compare the medical image and associated information with a stored medical guideline (See Paragraphs [0017]-[0018]: A process is described to utilize a compliance processor that receives images and associated information and verifies if the protocol is in compliance or if there are missing steps or incorrect steps, which the Examiner is interpreting to encompass the claimed portion.); and identify the at least one of an error and a deviation from the medical guideline based on the comparison (See Paragraphs [0017]-[0018]: A process is described to utilize a compliance processor that receives images with associated information and verifies if the protocol is in compliance or if there are missing steps or incorrect steps, which the Examiner is interpreting to encompass the claimed portion.).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zuehlsdorff et al. (U.S. Patent Pre-Grant Publication No. 2013/0297331) in view of Ninomiya (U.S. Patent Pre-Grant Publication No. 2017/0148157) in further view of Raman et al. (U.S. Patent Pre­ Grant Publication No. 2018/0140271).
As per claim 6, Zuehlsdorff/Ninomiya discloses the system of claim 1 as described above. Zuehlsdorff further teaches wherein the at least one analytics processor searches for a plurality of errors or deviations and identifies at least one of the error and the deviation (See Paragraph [0025]: The processor determines whether the particular imaging protocol are compliant with the guidelines, which the Examiner is interpreting to encompass the claimed portion.) that includes at least one selected from a group comprised of: an incorrect imaging protocol selection; an incorrect scan parameter; a repeated scan data acquisition for a patient; a missing scan data acquisition for a patient; an incorrect image reconstruction; an incorrect patient positioning; an incorrect routing for the reconstructed image; and a repeated imaging scan procedure.
While Zuehlsdorff/Ninomiya teaches a system wherein the at least one analytics processor searches for a plurality of errors or deviations and identifies at least one of the error and the deviation, Zuehlsdorff/Ninomiya may not explicitly teach that the group includes at least one selected from a group comprised of: an incorrect imaging protocol selection; an incorrect scan parameter; a repeated scan data acquisition for a patient; a missing scan data acquisition for a patient; an incorrect image reconstruction; an incorrect patient positioning; an incorrect routing for the reconstructed image; and a repeated imaging scan procedure.
Raman teaches a system that the group includes at least one selected from a group comprised of: an incorrect imaging protocol selection; an incorrect scan parameter; a repeated scan data acquisition for a patient; a missing scan data acquisition for a patient; an incorrect image reconstruction; an incorrect patient positioning (See Paragraphs [0107]-[0l l l]: An example protocol library stores and organizes imaging protocols, which can include patient positioning, and the process of Raman identifies deviations so incorrect patient positioning 
As per claim 14, Zuehlsdorff/Ninomiya discloses the method of claim 9 as described above. Zuehlsdorff further teaches further comprising searching for a plurality of errors or deviations wherein the identified error or the deviation (See Paragraph [0025]: The processor determines whether the particular imaging protocol are compliant with the guidelines, which the Examiner is interpreting to encompass the claimed portion.) includes at least one selected from a group comprised of: an incorrect imaging protocol selection; an incorrect scan parameter; a repeated scan data acquisition for a patient; a missing scan data acquisition for a patient; an incorrect image reconstruction; an incorrect patient positioning; an incorrect routing for the reconstructed image; and a repeated imaging scan procedure.
While Zuehlsdorff/Ninomiya teaches a method wherein the at least one analytics processor searches for a plurality of errors or deviations and identifies at least one of the error and the deviation, Zuehlsdorff/Ninomiya may not explicitly teach that the group includes at least one selected from a group comprised of: an incorrect imaging protocol selection; an incorrect scan parameter; a repeated scan data acquisition for a patient; a missing scan data acquisition for a patient; an incorrect image reconstruction; an incorrect patient positioning; an incorrect routing for the reconstructed image; and a repeated imaging scan procedure.
Raman teaches a method that the group includes at least one selected from a group comprised of: an incorrect imaging protocol selection; an incorrect scan parameter; a repeated scan data acquisition for a patient; a missing scan data acquisition for a patient; an incorrect image reconstruction; an incorrect patient positioning (See Paragraphs [0107]-[0l l l]: An example protocol library stores and organizes imaging protocols, which can include patient positioning, and the process of Raman identifies deviations so incorrect patient positioning would be identified.); an incorrect routing for the reconstructed image; and a repeated imaging scan procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zuehlsdorff/Ninomiya to include a group of deviations as taught by Raman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zuehlsdorff/Ninomiya with Raman with the motivation of improving exam efficiency (See Background of Raman in Paragraph [0007]).

Response to Arguments
In the Remarks filed on March 17, 2021, the Applicant argues that the newly amended and/or added claims overcome the previous 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the previous 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 112(d) rejection(s), newly added 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) new claims 21 and 22 do not recite any abstract ideas, and therefore are patent-eligible under prong 1, step 2A; and (2) Zuehlsdorff does not disclose "the comparison includes a comparison between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline" as recited by independent claim 1 and similarly in independent claim 9. 
In response to argument (1), the Examiner disagrees with the Applicant. The newly added claims 21 and 22 do not recite a similar level of detail of the image analysis as the independent claims 1, 9, and 16 recite. Claims 21 and 22 only slightly detail the image analysis in reciting the transmit step, however there is not enough detail to overcome an abstract idea. The newly added 35 U.S.C. 101 rejection(s) still stand.
In response to argument (2), the Examiner agrees with the Applicant. The Examiner has supplemented Ninomiya (U.S. Patent Pre-Grant Publication No. 2017/0148157) to address the newly added portion "the comparison includes a comparison between a reconstructed image of patient anatomy, and a reference image or atlas of patient anatomy to be imaged according to the medical guideline" as disclosed in Paragraphs [0048]-[0051]: A process is described for comparing a reconstructed image with a reference image that can calculate a change in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purdie et al. (U.S. Patent Pre-Grant Publication No. 2016/0140300), describes automated quality assurance planning for a treatment process, Hayward et al. (U.S. Patent Publication No. 5,574,828), describes a system for generating guideline-based information tools, and Grimes et al. ("Implementation and evaluation of a protocol management system for automated review of CT protocols"), describes implementation and evaluation of a protocol monitoring system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626